Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/05/2021 has been entered.
EXAMINER’S AMENDMENT 
A telephone call was made to Tod Kupstas on 08/31/2021 to discuss the claimed invention, art of record, and the examiner’s amendments based on the claim set filed on 08/05/2021. Applicant authorized and approved the examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
Claim 1 has been amended to read:
--A processing device for fruits or vegetables comprising:
a lip forming a portion of a circular-shaped perimeter of the processing device;
and bridging from one portion of the circular-shaped perimeter to another portion of the circular-shaped perimeter; and
at least three blades, wherein at least two of the three blades are differently sized, wherein each of the at least three blades extends from the arc-shaped blade support structure to the lip forming the portion of the circular-shaped perimeter of the processing device; and
a crescent-shaped opening formed by the arc-shaped blade support structure and  when viewed from a top-down view of the processing device, wherein the crescent-shaped opening has no blades located therein, wherein the crescent-shaped opening comprises at least a third of the processing device, and
a base portion secured to the circular-shaped perimeter, wherein the circular-shaped perimeter is adapted to fit on a rim of a cup when the base portion is located within an interior space of the cup .—
Claim 2, line 2:
“a cup” amended to –the cup--.
Claim 3 has been canceled.
Claim 5 has been amended to read:
--The processing device of claim 1, wherein the cup is a glass, and wherein each of the at least three blades extends in an angled direction, towards a bottom of the 
Claim 12 has been amended to read:
--A processing system for fruits or vegetables comprising:
a cup;
a processing device comprising:
a lip forming a portion of a circular-shaped perimeter of the processing device;
a base portion secured to the circular-shaped perimeter, wherein the circular- shaped perimeter is secured to the cup when the base portion is located within an interior space of the cup;
an arc-shaped blade support structure extending and bridging from one portion of the circular-shaped perimeter to another portion of the circular-shaped perimeter;
at least three blades, wherein at least two of the at least three blades are differently sized, wherein each of the at least three blades extends from the arc-shaped blade support structure to the lip forming the portion of the circular-shaped perimeter of the processing device; and
a crescent-shaped opening formed by the arc-shaped blade support structure and  when viewed from a top-down view of the processing device, wherein the crescent-shaped opening has no blades located therein, and wherein the crescent-shaped opening comprises at least a third of the processing device.—
Claim 16 has been amended to read:
--The processing device of claim 15, wherein the cup is a glass, and wherein each of the at least three blades extends in an angled direction, towards a bottom of the glass when the processing device is secured to the glass, from the arc-shaped blade support structure to the lip.—
Claim 17, line 2, “of the plurality of blades” has been deleted.
Claim 20 has been canceled. 
Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Allowable Subject Matter
Claims 1, 2, 4-5, 12-17, 19 are allowed.
The following is an examiner’s statement of reasons for allowance: the independent Claims 1 and 12 are free of the prior art because the prior art does not teach or suggest a processing system including: 
a circular-shaped perimeter of the processing device;
a lip forming a portion of the circular-shaped perimeter;
an arc-shaped blade support structure extending and bridging from one portion to another portion of the circular-shaped perimeter;
at least three blades, at least two of the at least three blades are differently sized, each of the at least three blades extends from the arc-shaped blade support structure to the lip;
a crescent-shaped opening (Applicant’s Para. 24, “sliced fruit can be removed through the opening 108 of the processing device 100”) formed by the arc-shaped blade support structure and the circular-shaped perimeter of the processing device when viewed from a top-down view of the processing device, wherein the crescent-shaped opening has no blades located therein, wherein the crescent-shaped opening comprises at least a third of the processing device,
a base portion secured to the circular-shaped perimeter for adapted to fit on a cup when the base portion is located within an interior space of the cup, in combination with other features, as set forth in Claims 1 and 12.
Closest prior art, US 2014/0150676, US 2017/0181563, US 2014/0338507, US 5101718, US 5937525, US 1517339, US 4334557 each shows a circular-shaped perimeter of a processing device including a cup and blades, but none of them suggests to have an arc-shaped blade support structure and a crescent-shaped opening formed by the arc-shaped blade support structure and  the circular-shaped perimeter of the processing device when viewed from a top-down view of the processing device.
US 2010/0263212 (used in the final action) shows a general circular-shaped perimeter of a processing device including blades, but it does not suggest to have an arc-shaped blade support structure and a crescent-shaped opening formed by the arc-shaped blade support structure, when viewed from a top-down view of the processing device.
US 2018/0132647 shows a general circular-shaped perimeter of a processing device (Figure 10) including blades (30), an arc-shaped blade support structure (18), and a crescent-shaped opening (Figure 10 and Para. 21 “portion does not have blades”) formed by the arc-shaped blade support structure and  the circular-shaped perimeter of the processing device when viewed from a top-down view of the processing device, but this device is for rotation a blade assembly (28) and does not suggest to have a base to be adapted to fit into a cup.
Therefore, the limitations as set forth in the claims 1 and 12 could not be considered an obvious expedient of the combination, the claimed instant invention requires the crescent-shaped opening, the arc-shaped blade support structure, and a crescent-shaped opening, the at least three blades, the base for coupling the cup for reason purposes of the invention.
None of art of record by themselves or in combination with the other prior art cited teaches or suggests the claimed invention set forth in Claims 1 and 12.
Thus, Claims 2, 4-5, 13-17, 19 are considered and allowed because they contain allowable subject matter of claims 1 and 12. Therefore, 1, 2, 4-5, 12-17, 19 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT CHIEU Q DO whose telephone number is (571)270-1522.  The examiner can normally be reached on 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREA WELLINGTON can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NHAT CHIEU Q DO/Examiner, Art Unit 3724                                                                                                                                                                                                        9/1/2021